United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2992
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Shelton E. Lewis, also known as C, also known as Steve Johnson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 18, 2016
                              Filed: March 23, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Shelton E. Lewis directly appeals the sentence imposed by the district court1
after he pleaded guilty to extortionate communications and money laundering. His

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was unreasonable. Lewis has submitted
a pro se brief in which he argues that the district court abused its discretion in
imposing an above-Guidelines sentence, because the Guidelines’ enhancements
accounted for the seriousness of the offense, and the court did not adequately discuss
the section 3553(a) factors. We conclude that Lewis’s appeal waiver should be
enforced and prevents consideration of his claims. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope
of waiver, plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result). Having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal.

      Accordingly, we dismiss the appeal and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-